Citation Nr: 1105057	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial, compensable disability rating for 
service-connected left ear hearing loss.  

3.  Entitlement to an initial, compensable disability rating for 
service-connected Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In July 2009, the Board remanded this appeal for additional 
evidentiary development to be conducted.  All requested 
development had been completed and the appeal has been returned 
to the Board for adjudication.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record 
raises a reasonable doubt as to whether the Veteran's current 
right ear hearing loss is related to his military service.  

2.  The most competent and probative evidence of record 
demonstrates that a March 2010 VA audiological examination showed 
pure tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 47.5 decibels in the Veteran's left ear, with 
speech recognition of 90 percent, corresponding to Level I 
hearing.  

3.  The preponderance of the evidence reflects that the Veteran's 
service-connected Wolff-Parkinson-White syndrome is manifested by 
no more than one episode of sinus tachycardia that has been 
documented on Holter monitor.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, right 
ear hearing loss is attributable to his active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2010).  

2.  The schedular criteria for an initial compensable disability 
rating for service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-
4.87, Diagnostic Code 6100 (2010).  

3.  The schedular criteria for a 10 percent disability rating for 
service-connected Wolff-Parkinson-White syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7099-7010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of incurrence 
or aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Depending on the evidence and contentions 
of record in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis and medical etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that the regulation does not preclude service 
connection for hearing loss that first met the regulations 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran has asserted that service connection is warranted for 
right ear hearing loss because he was exposed to significant 
noise exposure during his military service as a medical service 
specialist.  Specifically, the Veteran has asserted that his 
military duties required that he unload patients from aircraft 
located on the flight line and that the pilots of the aircraft 
did not shut off the engines in case of an emergency takeoff.  
The Veteran has reported that he was not given ear protection 
because, although he worked on the flight line, he was not 
officially on flying status.  He has also asserted that he has 
had hearing loss and required the use of hearing aids since 
service.  

The Veteran's service personnel records reflect that his military 
occupational specialty (MOS) was, indeed, a medical service 
specialist.  The service treatment records include audiograms 
conducted at the Veteran's entrance into and separation from 
service, which show that the Veteran's hearing declined in both 
ears during service.  See reports of medical examination dated 
July 1970 and May 1974.  However, the bilateral hearing loss 
shown at the May 1974 separation examination did not reach the 
level to be considered a hearing disability, as defined by 
38 C.F.R. § 3.385.  Nevertheless, the Board finds that the 
Veteran's report of military noise exposure is competent and 
credible, given that the circumstances of his reported noise 
exposure are likely consistent with his MOS and given the 
evidence of decreased hearing during service.  As such, for the 
purposes of this decision, the Veteran's military noise exposure 
is presumed.  

Despite the lack of evidences showing an impaired hearing 
disability during military service, the RO granted service 
connection for left ear hearing loss in February 2007, on the 
basis of a January 2005 audiogram that revealed impaired hearing 
for VA purposes in the left ear.  In granting service connection 
for left ear hearing loss, the RO also noted that the physician 
who conducted the January 2005 audiogram noted the Veteran's 
military noise exposure and stated that there were no other 
health issues contributing to his hearing loss.  See February 
2007 Rating Decision; March 2005 statement from Dr. B.S.  
However, service connection for right ear hearing loss was denied 
because, while the January 2005 audiologist noted that the 
Veteran had sensorineural hearing loss in the left and right ear, 
the audiogram did not reveal an impaired hearing disability in 
the right ear for VA purposes.  

The evidence reflects that, at a March 2010 VA audio examination, 
audiometric testing revealed moderate sensorineural hearing loss 
in the right ear in the 4000 Hz frequency.  See 38 C.F.R. 
§ 3.385.  However, the March 2010 VA examiner opined that it is 
less likely as not that the Veteran's right ear hearing loss is 
related to his military service because his hearing was normal at 
separation from service.  

The March 2010 VA examination and opinion are considered 
competent medical evidence.  Indeed, there is no indication that 
the audiometric examination was inadequate to evaluate the 
Veteran's hearing impairment and the VA examiner's opinion was 
based upon review of the record, examination of the Veteran, and 
her medical expertise.  

However, the Board notes that the evidentiary record also 
contains the March 2005 statement from Dr. B.S. which, as noted, 
notes the Veteran's military noise exposure but states that none 
of the Veteran's other health issues are contributing to his 
bilateral sensorineural hearing loss.  The Board finds that Dr. 
B.S.'s March 2005 statement is competent and credible because it 
provides a diagnosis of hearing loss based upon an audiogram, 
which was provided, and it appears that his medical opinion is 
based upon the Veteran's military and medical history.  The March 
2005 statement from Dr. B.S. was accepted as sufficient medical 
evidence linking the Veteran's left ear hearing loss to his 
military service and, in evaluating this claim, the Board finds 
that the statement raises at least a reasonable doubt as to 
whether the Veteran's current right ear hearing loss is related 
to his military service.  

For the Veteran to be successful in his claim, he needs to only 
show only that it is at least as likely as not that his current 
right ear hearing loss was incurred in or is otherwise related to 
his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Given 
that the Veteran's military noise exposure is presumed, that he 
has provided competent lay evidence of continued hearing loss 
since service, and the medical evidence of record that raises a 
reasonable doubt as to whether the Veteran's right ear hearing 
loss is related to his military service, the Board finds that 
this standard has been met.  

In summary, having weighed the evidence both in support of and 
against the claim, the Board concludes that the preponderance of 
evidence is not against finding in favor of the Veteran, as the 
evidence of record raises a reasonable doubt as to whether his 
right ear hearing loss is related to his military service.  
Therefore, without finding error in the previous action taken by 
the RO, the Board will resolve all reasonable doubt in favor of 
the Veteran and conclude that service connection for right ear 
hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Left Ear Hearing Loss

Entitlement to service connection for left ear hearing loss was 
established in February 2007, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  

The Veteran has asserted that his service-connected left ear 
hearing disability warrants a higher, compensable rating, as he 
wears hearing aids and his ability to hear conversations is 
diminished.  

The Board has considered the Veteran's statements regarding the 
effect his service-connected left ear hearing impairment has on 
his ability to hear conversations.  However, disability ratings 
for a service-connected hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 (1998); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry testing in the 
frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating 
schedule establishes eleven different auditory acuity levels, 
designated from Level I for essentially normal auditory acuity to 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table 
VI, Diagnostic Code (DC) 6100 (2010).  

In situations where service connection has been granted for 
defective hearing involving one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-connected 
ear will be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of § 3.383 of this 
chapter.  See 38 C.F.R. § 4.85(f).  If the Veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at Level 
X or XI.  See 38 C.F.R. §§ 4.85-4.87, Table VII, DC 6100 (2010).  

Summary information accompanying the rating criteria for 
evaluating audiologic disabilities specifically indicates that, 
except for certain "unusual patterns of hearing impairment," 
they do not constitute liberalizing provisions.  38 C.F.R. § 4.86 
(2010).  The "unusual patterns of hearing impairment" include 
cases where the pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz.  Id.  

The evidentiary record contains audiograms conducted in January 
2005 and April 2007; however, these audiograms are not accepted 
as reliable or probative indicators of the Veteran's left ear 
hearing impairment for the following reasons.  While the January 
2005 audiogram is accompanied with a medical statement that 
reflects a diagnosis of bilateral sensorineural hearing loss, the 
examining audiologist did not report the results of the audiogram 
in decibels for each frequency in order for the Board to 
determine the level of severity of the hearing impairment 
affecting the left ear.  Indeed, the audiogram report only 
depicts the pure tone thresholds exhibited by the Veteran on a 
graph.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Board may not interpret graphical representations of 
audiometric data).  In addition, the Board notes that the January 
2007 audiogram does not indicate whether the Maryland CNC test 
was used to test the Veteran's speech discrimination, as required 
by 38 C.F.R. § 4.85.  Similarly, the Board notes that, while the 
April 2007 audiogram reports the Veteran's hearing impairment for 
each frequency, speech recognition was not evaluated, as required 
by 38 C.F.R. § 4.85.  

The most competent, reliable, and probative evidence of record 
consists of a March 2010 VA audiological examination, which also 
represents the most current evidence of record.  The results of 
the March 2010 VA audiological examination indicate there was an 
average pure tone threshold in the Veteran's left ear of 47.5 
decibels, with speech recognition of 90 percent.  Evaluating 
these test scores using Table VI shows that the Veteran's hearing 
acuity is at Level II in his left ear, which results in a 
noncompensable (zero percent) disability rating under Table VII.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  

In making this determination, the Board notes that, in evaluating 
the Veteran's left ear hearing loss under Table VII, Level I was 
used to represent his right ear hearing impairment, in accordance 
with 38 C.F.R. § 4.85(f) and the level of right ear hearing loss 
reflected in the March 2010 VA examination report.  

The Board has also considered the Veteran's service-connected 
left ear hearing loss under 38 C.F.R. § 4.86, for exceptional 
patterns of hearing impairment.  However, the audiometric 
evidence of record does not show that the Veteran's left ear 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment, as he does not have a pure tone threshold of 
55 decibels or more in all four frequencies in the left ear.  
Therefore, 38 C.F.R. § 4.86 is not for application in this case.  

In summary, the most competent and probative evidence of record 
shows the Veteran's service-connected left ear hearing loss, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero 
percent disability rating, and no more.  In order to be assigned 
a 10 percent disability rating, the Veteran would need at least 
Level X or XI in the service-connected ear.  The competent and 
probative evidence of record does not reflect that level of 
disability, which outweighs the Veteran's statements regarding 
entitlement to a higher, compensable disability rating.

Finally, in view of the Court's holding in Fenderson, the Board 
has considered whether the Veteran is entitled to a "staged" 
rating for his service-connected left ear hearing disability.  
However, upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the filing of the Veteran's 
claim for service connection, in February 2005, has his left ear 
hearing loss disability been more disabling than as currently 
rated under this decision.

Consequently, the Board finds that the disability rating assigned 
in this decision adequately reflects the clinically established 
impairment experienced by the Veteran.  As the evidence 
preponderates against the claim for an initial compensable 
disability rating for the Veteran's service-connected left ear 
hearing loss, the benefit-of-the- doubt doctrine is inapplicable, 
and an increased rating is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Wolff-Parkinson-White Syndrome

Entitlement to service connection for Wolff-Parkinson-White 
syndrome (WPWS) was established in February 2007, and the RO 
assigned a noncompensable disability rating pursuant to 38 C.F.R. 
§ 4.104, DC 7099-7010.  

The Veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7099-7010 pursuant to 38 C.F.R. 
§ 4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded as the first two numbers of the 
most closely related body part and "99."  See 38 C.F.R. § 4.20.  
The RO determined that the most closely analogous diagnostic code 
is 38 C.F.R. § 4.104, DC 7010, for supraventricular arrhythmias.  

The Veteran has asserted that his service-connected heart 
disability warrants an initial, compensable disability rating.  
He has asserted that he does not have a normal heart rhythm and 
that he is on medication for his irregular heart beat.  He has 
also asserted that he experiences ectopic cardiac symptoms about 
two to three times a week and that he is unable to endure 
physical stress without experiencing tachycardia.  

Under DC 7010, supraventricular arrhythmias are rated 10 percent 
disabling for permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.  A 30 percent rating is 
warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes per 
year documented by ECG or Holter monitor.  

Review of the record reveals that the Veteran has received 
medical treatment for Wolff-Parkinson-White syndrome since it was 
diagnosed in 1973.  The Veteran has consistently reported that he 
experiences dyspenea on exertion and palpitations with increased 
fatigue, and examination of the Veteran, including diagnostic 
tests such as ECGs, Holter monitors, and stress echocardiograms 
have consistently revealed normal sinus heart rhythm with 
occasional premature ventricular contractions.  See treatment 
records from Bristol Park Medical Clinic dated from 1999 to 2006.  
Indeed, the evidence shows the Veteran's ventricular pre-
excitation syndrome has historically been described as 
asymptomatic, as there was no evidence or history of arrhythmia 
or tachycardia.  See Bristol treatment records dated September 
and October 2001 and January 2003, including ECG reports dated 
March 1999 and September 2001; see also August 2009 treatment 
record from Dr. W.L.  

Nevertheless, the Veteran was afforded a VA examination in 
January 2010, which included a Holter monitor performed in 
February 2010.  The Holter report reflects that, while the 
Veteran had sinus rhythm, there were also several instances of 
sinus tachycardia.  

In evaluating the Veteran's claim under DC 7010, the Board finds 
that a 10 percent disability rating is warranted, given the 
evidence of one episode of sinus tachycardia documented on Holter 
monitor in 2010.  Indeed, supraventricular tachycardia is defined 
as any regular tachycardia that originates in either the sinus 
node, atria, or atrioventricular junction, and sinus tachycardia 
is defined as tachycardia originating in the sinus node.  See 
Dorland's Illustrated Medical Dictionary 1655 (28th ed. 1994).  
Therefore, based on the foregoing, the Board finds that a 10 
percent rating is warranted under DC 7010.  

While the Veteran has reported that he experiences ectopic 
cardiac symptoms (increased heart rate) two to three times a 
week, the Board finds that a higher, 30 percent rating is not 
warranted because there is no medical evidence of record which 
shows that atrial fibrillation or other supraventricular 
tachycardia has been documented by ECG or Holter monitor more 
than four times in one particular year.  Therefore, while the 
Veteran is competent to report his symptoms, including increased 
heart rate, his report of cardiac symptoms several times a week 
is not considered evidence sufficient to support a 30 percent 
rating under DC 7010, as the rating criteria requires that the 
reported arrhythmias be documented on ECG or Holter monitor.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence supports the 
grant of a 10 percent disability rating under DC 7010 for 
service-connected Wolff-Parkinson-White syndrome.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 that fully addressed all 
required notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In this regard, the Board notes that the Veteran is challenging 
the initial disability rating assigned following the grant of 
service connection.  In Dingess, supra, the Court held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Therefore, because the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify in this case has been 
satisfied.  

Nevertheless, the Board notes that the RO also sent the Veteran a 
letter in June 2008 informing him that evidence was needed 
showing that his service-connected disabilities had increased in 
severity, how the increase affected his employment, as how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores, supra.  Thus, the Board concludes that the 
Veteran has been provided with proper notice.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
and private treatment records dated from 1999 to 2009, and the 
Veteran was afforded VA examinations in January and March 2010.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

Entitlement to service connection for right ear hearing loss is 
granted.  

Entitlement to an initial, compensable disability rating for 
service-connected left ear hearing loss is denied.  

Entitlement to a 10 percent rating for service-connected Wolff-
Parkinson-White syndrome is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


